PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/256,320
Filing Date: 24 Jan 2019
Appellant(s): Pate et al.



__________________
Paul C. Haughey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/19/2021 and supplemental brief filed 03/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 21-27, 30-37, and 40 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang et al. U.S. Patent Application Publication No. 2011/0028194 Al hereinafter Tang and further in view of Chaumont et al. U.S. Patent Application Publication No. 2008/0101840 Al hereinafter Chaumont.
	Claims 28-29 and 38-39 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang et al. U.S. Patent Application Publication No. 2011/0028194 A1 in view of Chaumont et al. U.S. Patent Application Publication No. 2008/0101840 A1 as applied to claim 1 and further in view Gruhl et al. United States Patent No. 6,717,569 B1 hereinafter Gruhl.

NEW GROUNDS OF REJECTION
NONE. No new grounds of rejection have been made herein.

	
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.
(2) Response to Argument

 Response to “A. Summary of Argument” - See pgs. 10-11.
	Appellant asserts “The Examiner appears to be suggesting that because the Board did not reference the “O” shape in the Board Decision, the Board did not read the Examiner’s Answer and the Appellant’s Reply.”. which is mere a conclusory statement by the Appellant in an attempt to “paint” the Examiners rejections in a negative light based on a prior board decision. There is zero evidence to suggest that The Examiner has not thoroughly reviewed all responses from the Appellant filed in the instant application, the previous responses in the parent application 13/916,422, the previous Appeal Brief in the parent application 13/916,422, Reply Brief in parent application 13/916,422, the Board decision of parent application 13/916,422, the cited references, and the newly submitted evidence provided throughout prosecution of the current application. It will be evident herein that the Examiner has weighed all available evidence. All evidence and the position of the Examiner was established by the Non-Final and highly detailed Final Office action submitted on 09/27/2019 and 04/22/2020 respectively. The Examiner considers such a statement as a clear move away from decorum and courtesy and respectfully requests these statements be ignored/waived as any sort of “factual” evidence. 

Response to “B. Prior Appeal Decision” - See pg. 12
	Appellant on Pg. 10 of the response “hits the nail on the head” in citing the correct fact from the Examiner that the previous Board decision does not take into account the current claim set, further arguments, evidence, and rejections presented in the instant application. Examiner clearly stated this to Appellant in the Final Rejection and has thus are in fact different then then those in the parent case. The rejection of the instant application takes into account not only, Tang Fig. 1c and Figure 6 of Chaumont but additionally considers the claims as now presented (which are different), the dictionary definition of a “bowl shape” (firstly argued in the Reply Brief of parent application 13/916,422), the dictionary definition of a “wave”, the dictionary definition of a “trough”, a rejection of the claims based on substitution of parts, a rejection of the claim based on additional case law, additional consideration of these terms as one of skill in the art would know/understand them to be defined in view of a secondary reference (i.e. Caplan), and arguments that Appellants’ claimed “common center” is in fact a “trough”. As will be shown herein, all evidence has been taken directly from the knowledge one of ordinary of skill in the art would have had at the time of the ‘invention’. Examiner will highlight reference to these in view of the highly detailed “Response to Arguments” section in the Final Office action on pgs. 2-9.

Response to “C. Comparison of Prior Appeal Claims to Current Claims” - See pg. 13-14.
	Again, Examiner notes that the claims, rejections, and arguments presented with the instant application are in fact different then then those in the parent case. A different fact pattern utilizing further evidence had been presented with the instant application for consideration. It would appear that Appellant is attempting to solely rely on the previous Board decision as a basis for reversal. It is noted that crux of the reversal lies in the fact that “The Examiner has not shown clearly that keys on a contoured housing, as in Figure 1c of Tang, are each of a different shape.” (Board decision 08/23/2018). Simply stated here, because the same prior art was used does not mean the same fact pattern was used.

Response to “D. The rejection of claims 21-40 under 35 U.S.C. § 103 should be reversed because these claims are not obvious over the cited references when considered alone or in combination” - See pg. 14.

	Appellants’ arguments here are conclusory at best and provide no factual evidence. Appellants’ claims were considered in view of the applied art, knowledge, and skill of those in the art. Examiner contends, in light of this evidence and new claims, the prior art teaches the claimed invention and the rejection should be sustained. 

Response to “1. The cited references do not teach or suggest the claimed limitations that the top surface of each of the plurality of buttons is contoured such that the plurality of buttons forms a bowl shape having a common center” - See pgs. 15-16

	Examiner again notes that the arguments presented in the instant application are provided using a different fact pattern and take into account additional evidence. Appellant appears to ignore this again here by relying on the previous Board decision. (see Brief pg. 15-16). The Examiner found no expressly stated opinion on the fact pattern as presented in the Final Office action of the instant application. As noted in the Final rejection Appellant appears to argue around the facts presented in the rejection. For these reasons, Examiner respectfully requests the rejections but sustained.
alone does not teach a bowl shape and Figure 6 of Chaumont alone does not teach a feature of a bowl shape. Appellant additionally cited Figures 3-4 however, this was not used in the rejection. One could still appreciate in view of Figures 3-4 of Chaumont that even more surface wave shapes and combinations of surface wave shapes are possible with those further described by paragraph [0025]. In fact, Examiner will openly admit, even though it is rather obvious, that Chaumont does not expressly provide a drawing for an “O-Shaped” key surface design. Tang, while providing keys on the side of the mouse, only shows key surfaces that follow the shape of the housing. (Figures 1C-D). However, looking beyond the drawings and to the written disclosure of Chaumont, the reference teaches that additional surface wave shapes and/or surface wave patterns are envisioned. The position of the Examiner is, in view of Chaumont, the surface of a set of keys having a surface shape of a “bowl” should equated to the “O-Shaped” wave key surface as described in the written disclosure of Chaumont in at least paragraph [0025]. In short, a continuous wave in the shape of an “O” across a surface is a “bowl”.
	Examiner contends that based upon paragraph [0025] Chaumont teaches the concept of Appellants’ “bowl shape”. (See Final pg. 4) The reference of Chaumont is directed to modifying the surface wave over the keys using one or more continuous waves as a basis for increasing blind identification of the keys. Chaumont teaches in paragraph [0025] the idea behind the “wave shape” can be several different types of waves. Chaumont reasons in paragraph [0025] that other wave shapes are contemplated across the surface of the keys. One of these waves being an “O-Shaped” wave. Chaumont defines wave shapes in at least paragraph [0025] to be surface wave patterns and/or extend as a combination of at least lateral, longitudinal, and diagonal directions. As noted in the Final rejection, a wave having a single period exhibits two crests (i.e., concave shape) and one trough (i.e., convex shape). To be clear, the outside of the “O” is considered the crest and the inside of the “O” is considered the “trough” with the common center. (See Final pgs. 8-9 and marked up figure below)  The “trough” in the center of the “O” wave creates a “bowl shape” with a common center. Thus a type of “O” shaped wave extends as a combination of at least lateral, longitudinal, and diagonal directions and exhibits a type of “bowl shape” with a common center. Thus, in view of Chaumont it would appear that any type of wave surface shape can be contemplated so long as it provides the purpose of blind identification. For these reasons, the Examiner contends the rejection should be sustained.
[AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (Trough)][AltContent: textbox (Trough)][AltContent: textbox (Crest[img-media_image2.png])][AltContent: arrow][AltContent: arrow][AltContent: textbox (Crest[img-media_image2.png])][AltContent: textbox (Crest[img-media_image2.png])][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    327
    585
    media_image3.png
    Greyscale


Response to “2. The Examiner’s justification for failing to provide prior art references to teach or suggest each element is based on a wholly misunderstood and misapplied case law that should not apply to the present case by any reasonable interpretation” - See pg. 17-18

	The Examiner respectfully but strongly disagrees with these assertions. As evidenced by the response above the prior art can stand-alone. An additional consideration of case law has been provided. With respect to In re Rose, a change in size also denotes a change in an objects dimensions and proportions, which is a change in the shape. By its very definition, the term “dimension” is defined as “a measurable extent of some kind, such as length, breadth, depth, or height”. Appellants claimed invention is directed to modifying the shape (i.e. proportions) of the top surface of the keys. The dimensions of the key surface are changed in at least the depth, breadth, and/or height due to this modification. Changing the surface structure of the key surfaces is precisely what both the instant application and prior art are resolving. The prior art acknowledges its use to be for the purpose of blind identification as does the instant application. Every variation described by the Chaumont reference is directed to solving this problem. Thus, so long as the surface shape of the key provides for the purpose of blind identification, changing the shape (i.e. proportions)  of the surface is nothing more than a mere change in size/proportion of the key(s) surfaces themselves. Thus, Examiner considers In re Rose relevant.
	The Examiner notes In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative the claimed device was not patentably distinct from the prior art device. Chaumont teaches the relative dimensions of the key surfaces by describing the surface as an “O-Shaped wave” or one of the other variations. Chaumont teaches in the cited paragraph [0025] that the surface feature can “include more than a single feature”. This provides context to the reader as to the relative dimensions of the height and shape of the feature being provided on the key surface. As noted before, the surface features are waves and the prior art of Chaumont teaches a plurality of surface wave shapes can be used for blind identification. The Examiner considers the additionally cited case law applicable since the functionality of the key itself is not changed by the shape of the surface. Assuming, arguendo, that Chaumont doesn’t teach a bowl shape, changing the shape of the surface does not change the functionality of the key. The key still functions as a key and providing a means for “blind identification” does not make a key perform differently. Thus, Examiner considers Gardner relevant.
	In response to arguments in view of In re Dailey, the Examiner notes that the claim is directed to the shape of the surface of the key being applied in combination with Tang. The change in shape of the surface of the key is not significant to the functionality of the device itself.  The surface shape only provides a mere convenience to a user who places their finger on the device. This in no way changes the functionality of the key.  As noted above, changing the shape of the key surface does not make the computer mouse perform a different function nor does it make the key provide a different function than it did before. It simply and only provides a convenience to the user such that the user is In re Dailey relevant.
	For the reasons as stated above, the Examiner respectfully requests the rejections but sustained.

Response to “3. The Examiner’s creation of his own drawing showing what one of skill in the art would allegedly know is without any reasonable basis” - See pgs. 18-20.

	The Examiner respectfully but strongly disagrees with these assertions. At no time in the Final Office action was evidence presented without evidentiary support. Examiner did not rely on “common knowledge” and in fact did exactly the opposite. Examiner presented factual evidence to show what knowledge those of skill in the art had at the time of the invention (i.e. by referencing similar terminology in other references and providing dictionary definitions of the terms used). Examiner has relied upon not only the dictionary definition of the terminology but clear evidence of how one of skill in the art would define these term in view their ordinary and plain meaning and within the prior art of record. This has been fully detailed in the Final Office action. Again, please refer to pgs. 6-8 of the Final. 
	Appellants comments regarding the term “O-shaped” with respect to WO2005083292A1 is newly presented evidence and was not previously made of record nor was this evidence previously considered as the reference was not cited in any 
    PNG
    media_image4.png
    279
    283
    media_image4.png
    Greyscale
Information Disclosure Statement. The Examiner is unclear how this reference is relevant to the current situation. Firstly, this is not analogous art and has absolutely nothing to do with computer mice, keyboards, or key surfaces. It is directed to compressible springs that are C-shaped rings (not O) with hollow centers used in automotive transmissions. The only thing one could possibly glean from this reference is the mere fact that the reference admits that a “wave” has “ridges and valleys”. Examiner respectfully requests this ‘evidence’ be dismissed/ignored due to its irrelevance. It would appear, in view of this argument, that Appellant may believe the continuous “O” wave shape of the key in Chaumont has a hollow center.
	Appellant further arguments appear to have either ignored or missed one simple fact here. Chaumont is not teaching just an “O” shape. Chaumont is teaching an “O” shape in the form of a wave that is continuous. This was explained in the Final Office action under sections “Every wave has a crest and a trough including those having a “bowl shape”” and “Applicants’ “common center” is a “trough””. (See Final pgs. 7-8)  Examiner has provided the dictionary definitions (Oxford Dictionary) of these terms and explained their relevance based their plain meaning. Examiner additionally provided the analogous art of Caplan, not to reject the claim but to teach that those of ordinary skill in the art understand that a bowl shape is a type of wave. This was stated in much greater detail in the Final rejection on pgs. 6-8. 
	To summarize the Examiners’ position succinctly: Chaumont teaches key surfaces are modified as a type of wave (Final pg. 4). Applicants’ “common center” is in it is a wave and it is the “valley” of the wave. Caplan supports this position by defining a “bowl-shape” as a wave (it is expressly stated as such in the reference. See [0055] and [0077].).  Oxford defines a wave to have wavelengths, a trough, crest, etc. over a period. Chaumont teaches a variety of wave shapes, one in particular being an “O-Shaped”. Thus in view of the above cited evidence, Chaumont teaches the term O-Shaped to be a wave, which has a crest, has trough with a common center due to its shape as an “O”, and is thusly synonymous with “bowl-shaped”. Therefore, Chaumont teaches a surface of the keys can be “bowl-shaped”.
	Therefore, in view of Chaumont, those of skill in the art would have understood Chaumont’s teaching of an “O-Shaped wave” on the surface of the keys to be a “bowl-shaped”. For the reasons as stated above, the Examiner respectfully requests the rejections but sustained.

Response to “4. The cited references do not teach or suggest the limitations of independent claim 34 and dependent claim 23 that a second plurality of buttons “is contoured such that the second plurality of buttons forms a bowl shape” - See pg. 21-23 ”

	Appellants’ arguments in this section again appear to ignore the evidence as previously mentioned and stated in the Final office action. The claimed invention is directed to the shape of the top surface of the keys themselves not the overall shape of the keys. The language used by Appellant appears to be potentially misleading here. As was indicated in the Final rejection, Chaumont teaches to provide a group of keys having various surface shapes such as a “bowl shape” (i.e. an O-shape) that may incorporate any portion or number of periods and/or be mixed to include more than one feature (i.e. wave). ([0024-00025]) These paragraphs are cited below for convenience.

Cited paragraphs [0024-0025] of Chaumont:
[0024] A common amplitude is maintained for the wave shapes in the fifth exemplary embodiment.  However, it should be noted that the fifth exemplary embodiment may also incorporate the features of the previous described exemplary embodiments.  For example, the wave shapes of FIG. 6 may exhibit a decreasing or increasing amplitude going across the columns that include the rows 136-139.  In addition, the alternating wave shapes illustrated in FIG. 4 may be incorporated.  It should be noted that the use of a single period is only exemplary.  The numeric key pad 100 may incorporate any portion or number of periods.  For example, the wave shape may decrease the size of the period (increase frequency) and include more than two waves in the wave shape.  In another example, the wave shape may further stretch (decrease frequency), thereby increasing the period.  If the numeric key pad 100 only included 1/4 of the wave shape, then all keys would exhibit the increasing portion of a crest or decreasing portion of a trough.  In a similar manner, the 1/4 of the wave shape may apply to any portion of a single period of the wave shape.

[0025] It should be noted that the exemplary embodiments described above are only exemplary and that the features of the exemplary embodiments may stand alone (as illustrated in FIGS. 1-6) or may be mixed to include more than a single feature.  It should also be noted that there are other embodiments that may include the wave shape for the data input arrangement 500.  For example, the wave shape may extend diagonally (e.g., from top left to bottom right, from top right to bottom left, etc.) across the data input arrangement 500.  In another example, the wave shape may extend in both diagonals across the data input arrangement 500 to form an X-shaped wave.  In yet another example, the wave shape may extend as a combination of at least lateral, longitudinal, and diagonal directions.  For example, if the wave shape extends in both diagonals for a first half of the data input arrangement 500 and another wave shape extends laterally in the other half, a substantially Y-shaped wave may exist.  Other wave shapes include V-shaped waves, O-shaped waves, etc. and their horizontal/vertical reflections.

Tang teaches the use of a plurality of keys on the side of a mouse. Chaumont teaches that those of skill in the relevant art would were aware of modifying the surfaces of keys to have various types of shapes. These shapes include multiple waves and can include multiple features(see highlighted portions above). Providing multiple shapes of those described or shapes with multiple waves would have yielded a set of key surfaces having more than two crests and one trough. One could have modified Chaumont as claimed as such a modification was taught by prior art of Chaumont. (See Final pg. 22 and [0024-0025]) Thus modifying the surface of the keys in Tang using a similar manner as suggested by Chaumont (i.e. “O-shaped” = “bowl-shaped”) would have been obvious to those of skill in the art as the purpose to provide a user the ability to identify, at the very least, a relative, location of the button such that a shape may increase the user's awareness of location due to the prominence of the surface. (Chaumont, [0031]) Secondarily, a noted advantage is that the shaped key surface interface allows for placement of a user's finger. (Chaumont, [0032]) (See Final rejection pgs. 18-21) 
	For the reasons as stated above, the Examiner respectfully requests the rejections but sustained.

Response to “5. The cited references do not teach or suggest the limitations of dependent claims 22 and 24 that each of the first plurality of buttons has a different shape” - See pgs. 23-24

	These claims both similarly recite “the top surface of each of the plurality of buttons is of a different shape”. As noted prior, Chaumont teaches the term O-Shaped to be a wave over the top surface of the keys which have a crest, a trough, and are shaped in the form of an “O”. Thus a common center is the center of the “O” and, is thus synonymous with “bowl-shaped”.  Figure 6 should only be viewed from the standpoint of showing how one example of a wave over the surface of the keys would be implemented. This should be clear in at least Figure 6. While this figure is not the “O” wave shape, it does illustrate a continuous wave shape and clearly indicates and/or shows how the dimensions of surface of each key is modified to follow the shape of that particular wave. 
	For the reasons as stated above, the Examiner respectfully requests the rejections but sustained.

Conclusion
Examiner respectfully requests that any argument raised in any future reply brief, if filed, which was not raised in the principal brief, or is not responsive to a new argument raised in the examiner’s answer, including any designated new ground of rejection, to not be considered by the Board for purposes of the appeal, unless good cause is shown. 
“A reply brief is not an opportunity to make arguments that could have been made during prosecution, but were not. Nor is the reply brief an opportunity to make arguments that could have been made in the principal brief on appeal to rebut the Examiner’s rejections, but were not.” See Ex parte Frye, 94 USPQ2d 1072, 1075 (BPAI 2010) (precedential). See also Hyatt v. Dudas, 551 F.3d 1307, 1313—14 (Fed. Cir. 2008) (the Board may treat arguments Appellant failed to make for a given ground of rejection as waived). See also informative decision Ex parte Borden, 2008-004312 (Jan. 7, 2010) [waiver of arguments]. See also MPEP 1207.03(c).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael J Jansen II/Primary Examiner, Art Unit 2626

Conferees:

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.